276 S.W.3d 880 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Gene Tyrone WREN, Defendant/Appellant.
No. ED 91166.
Missouri Court of Appeals, Eastern District, Division Four.
February 10, 2009.
Margaret M. Johnston, Woodrail Centre, Columbia, MO, for appellant.
James B. Farnsworth, Assistant Attorney General, Jefferson City, MO, for respondent.
Before NANNETTE A. BAKER, C.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.


*881 ORDER

PER CURIAM.
Defendant, Gene Tyrone Wren, appeals from the judgment entered on a jury verdict finding him guilty of leaving the scene of a motor vehicle accident, in violation of section 577.060 RSMo (2000), careless and imprudent driving, in violation of section 304.012 RSMo (2000), and driving without a valid license, in violation of section 302.320 RSMo (2000). The trial court found defendant to be a prior and persistent offender and sentenced defendant to seven years imprisonment for leaving the scene of a motor vehicle accident and one year in jail for each of the remaining two offenses, to be served concurrently.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).